DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/457799 (20200408531). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the present application recites a method comprising receiving, by a computing system on an autonomous vehicle, a ride service request from a user..; navigating the AV to the pick-up location to pick up the user; providing the user a recommendation for where to sit within the AV, the recommendation being based on at least one of the destination of the trip; receiving sensor data from one or more sensors associated with the AV; navigating the AV to the pull over location.
Claim 1 of application 16/457799 recites a method comprising navigating an autonomous vehicle to a drop-off location associated with a user in the AV; receiving sensor data from one or more sensors associated with the AV; generating a recommendation for how to exit the AV at the drop-off location based on the orientation of the user orientation of the user in the AV and the location of the AV relative to the final destination of the user. Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (U.S. Pub No. 20180196415).
	Regarding claims 1, 15, 18, Iagnemma et al. disclose a method comprising: receiving, by a computing system on an autonomous vehicle (AV), a ride service request from a user, the ride service request specifying a pick-up location, a pick-up time, and a destination of a trip associated with the ride service request (See paragraph 0002); navigating the AV to the pick-up location to pick-up the user (See paragraph 0054); providing the user a recommendation for where to sit within the AV, the recommendation being based on at least one of the destination of the trip, a drop-off location associated with the trip, environment conditions associated with the drop-off location, and an estimated egress location (See paragraph 0006-0007; geo-location= destination); receiving sensor data from one or more sensors associated with the AV (See abstract; paragraph 0036-0037); determining, based on the sensor data and the drop-off location, a pull-over location for dropping off the user (See paragraph 0005; “the non electronic signaling involves identifiable passive features of the user”  therefore it is obvious to one of ordinary skill in the art before the effective date of the claimed invention to know the orientation of the user in the AV for pull over; also paragraph discloses at paragraph 0054 a stopping place which is considered as dropping location); and navigating the AV to the pull-over location (See paragraph 0054). 
 Regarding claims 4, 17, 19, Iagnemma et al. disclose wherein the one or more sensors comprise at least one of a camera sensor, a light detection and ranging (LIDAR) sensor, a radar sensor, a seat sensor, a seat belt sensor, and a global positioning system (GPS) sensor (See paragraph 0036, 0114). 
Regarding claim 5, Iagnemma et al. disclose determining that the user has exited the AV; and sending wayfinding information to a client device associated with the user, the wayfinding information comprising at least one of directions from a current location of the user to the destination of the user, a digital map comprising the directions from the current location of the user to the destination, a graphical preview of a path from the current location of the user to the destination, audio instructions for traveling from the current location of the user to the destination, and a street view of an area outside of the AV (See paragraph 0046).
Regarding claim 6, Iagnemma et al. disclose tracking the user outside of the AV based on additional sensor data obtained from one or more sensors, the one or more sensors comprising at least one of a camera sensor on an exterior of the AV, a radar sensor on the exterior of the AV, a LIDAR sensor on the exterior of the AV, and a GPS sensor the client device associated with the user; and sending a wayfinding update to the client device associated with the user, the wayfinding update being based on a tracked location of the user (See paragraph 0051-0052).  
Regarding claim 7, Iagnemma et al. disclose wherein the wayfinding update comprises at least one of course correction instructions, updated navigating instructions associated with the tracked 42P100206-US-02CON location of the user and the final destination, an alternate route to the final destination, and environment cues (See paragraph 0025).
Regarding claim 8, Iagnemma et al. disclose wherein tracking the user outside of the AV comprises determining that the user has deviated from a path to the destination (See paragraph 0051-0052).
Regarding claim 9, Iagnemma et al. disclose wherein the environment conditions comprise at least one of weather conditions, traffic at the drop-off location, a road closure, a walking route from the drop-off location to the destination, access conditions associated with one or more areas along a route from the drop-off location to the destination, and a current event within a proximity of the drop-off location (See paragraph 0036-0037 considering different features of environment).  
Regarding claim 12, Iagnemma et al. disclose generating a recommendation for how to exit the AV at the pull-over location based on a detected orientation of the user in the AV and a location of the AV relative to the destination of the user, wherein the recommendation for how to exit the AV comprises an indication of which AV door to use to exit the AV (See paragraph 0032; Fig. 15, the vehicle is positioned for drop-off or pick-up wherein it would have been obvious to figure out the goal location (destination) and orientation of the user for recommendation as to which door to exit).  
Regarding claim 13, Iagnemma et al. disclose generating wayfinding information for the user, wherein the wayfinding information is based on at least one of the detected orientation of the user in the AV, the location of the AV relative to the destination, and a current location of the user relative to the destination; and providing the wayfinding information via at least one of a display in the AV, a speaker in the AV, and a client device associated with the user, wherein the wayfinding information comprises at least one of an audio output comprising directions from the pull-over location to the destination, a graphical preview of a path from the pull-over location to the destination, a digital map comprising the directions from the pull-over location to the destination, and a street view of an area outside of the AV (See paragraph 0025, 0046).
Regarding claim 14, Iagnemma et al. disclose determining that the user has exited the AV; and establishing a handoff of the wayfinding information between the AV and the client device associated with the user (See paragraph 0046).  
 
Allowable Subject Matter
Claims 2-3, 10-11, 16, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose: receiving, by the computing system on the AV, ride service requests from a group of users, the ride service requests specifying respective pick-up locations, respective pick-up times, and respective destinations of trips associated with the ride service requests; determining a seating arrangement in the AV for the group of users based on at least one of an order in which the group of users will be picked up by the AV, respective drop-off locations identified for the group of users, respective environment conditions associated with the respective drop-off locations, and estimated egress locations associated with the group of users; navigating the AV to the respective pick-up locations to pick-up each user; and when picking up each user at each respective pick-up location, providing a respective recommendation for where to sit within the AV based on the seating arrangement determined.  
Nor does the prior art disclose selecting a door in the AV for the user to exit the AV at the pull-over location based on at least one of a location of the AV relative to the destination of the user, an orientation of the user in the AV, a relative direction from the pull-over location to the destination of the user, and the environment conditions associated with the drop-off location; and emitting a light on at least one of the door selected for the user to exit the AV and an interior region in the AV that is on a same side as the door, the light providing a visual indication of which door or side to use to exit the AV. providing the recommendation via at least one of a display in the AV, a speaker in the AV, a light-emitting device in the AV, and a client device associated with the user, wherein the recommendation comprises at least one of a visual indication of an exit direction or an AV door to use to exit the AV, audio instructions for exiting the AV, and visual exit instructions rendered on a display.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661